Citation Nr: 0927783	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  94-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the left foot.  

2.  Entitlement to service connection for the residuals of an 
injury to the left hip.  

3.  Entitlement to service connection for a psychiatric 
disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served in the Army Reserve National Guard of 
Pennsylvania from December 1980 to June 1991.

The Veteran's service personnel records specifically show 
that he served on active duty under Title 10 of the United 
States Code from February 22, 1981 to May 20, 1981.  He 
served on active duty, active duty for training (ACTDUTRA) or 
full time training duty from July 11 - 25, 1981; July 10 - 
24, 1982; July 9 - 23, 1983; June 2 - 16, 1984; June 15 - 29, 
1985; April 26, 1986; May 10 - 11, 1986; July 15 - 26, 1986; 
May 23 to June 6, 1987; and June 11 - 25, 1988.  During the 
period from June 26, 1988 to March 31, 1989, he served on no 
active duty, ACTDUTRA or full time training duty.  There is 
no breakdown of any active duty days performed for the 
remaining period from April 1, 1989 to June 20, 1991.  The 
Veteran's service treatment records include an August 1990 
memorandum stating that he was injured that month while on 
ACTDUTRA.  The Department of the Army has credited the 
Veteran with one year and nine months of active service.

This appeal arises from July 1992 and February 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The RO in a July 1992 rating decision granted service 
connection for a back disorder and denied service connection 
for a left foot injury, a left hip injury, headaches, and a 
skin disorder.  In October 1992, the Veteran filed a notice 
of disagreement (NOD) with the denials of service connection 
for a left foot injury, headaches, and a skin disorder.  The 
RO issued a statement of the case (SOC) in November 1992, and 
the Veteran submitted his substantive appeal later that month 
as to the denials of service connection for a left foot 
injury, headaches, and a skin disorder.

In the Veteran's November 1992 substantive appeal, he 
indicated disagreement with the denial of service connection 
for a left hip injury.  A March 1993 supplemental statement 
of the case included the issue of service connection for a 
left hip injury.  In May 1993, the Veteran submitted a 
substantive appeal which included the issue of service 
connection for a left hip injury.

Also in the Veteran's November 1992 substantive appeal, he 
raised a claim for service connection for a nervous disorder.  
The RO denied service connection for a nervous disorder in 
February and August 1993 rating decisions.  In May 1993, the 
Veteran filed an NOD and the RO issued an SOC in September 
1993.  The Veteran appeared at a hearing before a Hearing 
Officer at the RO in February 1994.  He testified that he had 
a nervous condition which began in service.  The Veteran 
indicated that he had filed a substantive appeal as to all of 
the issues discussed at the hearing and the Hearing Officer 
stated that if his decision was unfavorable, the issues would 
be appealed to the Board of Veterans' Appeals (Board). 

The Board has accepted the transcript of the February 1994 
hearing before a Hearing Officer at the RO as the Veteran's 
substantive appeal as to the issue of service connection for 
a nervous disorder.  38 C.F.R. §§ 20.200, 20.201, 20.202 
(2008); see also Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993).  Thus, the Veteran has filed timely notices of 
disagreement, been furnished statements of the case, and 
filed timely substantive appeals with all the issues noted on 
the title page.   

By an October 2003 decision, the Board remanded this case for 
development of the evidence.  Subsequently, the case was 
returned to the Board and in a July 2005 decision, the Board 
granted the Veteran's claim of entitlement to service 
connection for a skin disorder.  Specifically, the Board 
granted service connection for pseudofolliculitis barbae and 
acne.  In that same decision, the Board remanded the 
Veteran's claims for service connection for a left foot 
injury, a left hip injury, headaches, and a psychiatric 
disorder, and directed that additional development be 
undertaken.  This has been completed and will be discussed 
below.

By a February 2009 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for 
headaches, status post skull contusion.  The Veteran has not 
disagreed with the rating or effective date assigned for this 
disability.  Therefore, this issue is no longer in appellate 
status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran had multiple periods of ACTDUTRA and inactive 
duty training (INACDUTRA) from 1981 to 1991; he had no 
continuous active service for 90 days or more; he was seen on 
numerous occasions for a back disability and was medically 
discharged for his currently connected back disability, which 
is not at issue. 

2.  The Veteran's service treatment records show that in June 
1987, he injured his left foot and was diagnosed with a 
contusion of the foot; the remaining service treatment 
records are negative for any complaints or findings of a left 
foot disability or residuals of an injury; the first post-
service medical evidence of a left foot condition, diagnosed 
as a strain, is dated over four years after the June 1987 
left foot injury.

3.  The preponderance of the competent medical evidence is 
against a nexus between a current left foot disorder, to 
include pes planus, residuals of a chip fracture, 
neuroplexia, degenerative joint disease, and a strain, and 
any incident of active service, ACDUTRA or INACDUTRA, to 
include trauma.  

4.  The Veteran gives a history of injuring his left hip 
during active service, but his service treatment records are 
negative for any complaints or findings of a left hip injury 
or disability; while the post-service medical evidence shows 
bursitis, degenerative joint disease, and a strain of the 
left hip, the preponderance of the competent evidence of 
record is against a nexus between a current left hip 
disability and any incident or active service, ACDUTRA or 
INACDUTRA, to include trauma.  
3.  The Veteran's service treatment records are negative for 
any complaints or findings of a psychiatric disorder; the 
first medical evidence of a psychiatric disorder is in 
October 1992, at which time the Veteran was diagnosed with an 
anxiety disorder; the preponderance of the competent evidence 
of record is against a nexus between a current psychiatric 
disorder, to include an anxiety disorder, psychoses, and/or 
paranoid schizophrenia, and any incident of active service, 
ACDUTRA or INACDUTRA.    


CONCLUSIONS OF LAW

1.  Service connection for the residuals of an injury to the 
left foot is not warranted. 38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303 (2008).    

2.  Service connection for the residuals of an injury to the 
left hip is not warranted. 38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303 (2008).   

3.  Service connection for a psychiatric disorder, to include 
an anxiety disorder, psychoses, and paranoid schizophrenia, 
is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 and October 2005 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2004 and October 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, the decisions from which the appeal arises, 
that is, the July 1992 and February 1993 rating decisions, 
predated the effective date of the VCAA in November 2000.  
Thus, VCAA notice sent by the RO to the Veteran in 2004 and 
2005 obviously could not comply with the express timing 
requirements of the law as found by the Court in Pelegrini.  
However, the Court has held that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  Here, the February 2009 supplemental 
statement of the case satisfies a readjudication decision as 
defined by the cited legal authority and it postdates the 
above notice letters. Providing the veteran with adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post-decisional.  
See Pelegrini, supra.  Despite this timing deficiency, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claims for service connection for 
residuals of a left foot injury, residuals of a left hip 
injury, and a psychiatric disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.        

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA examinations in August 1991, January 1992, March 
1994, and December 2008, which were thorough in nature and 
addressed the pertinent nexus questions.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal; the VA has no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).  

ACDUTRA is full-time duty in the Armed Forces performed by 
the National Guard for training purposes.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c) (2008).  INACDUTRA is 
duty other than full-time duty prescribed for the National 
Guard.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) 
(2008).

Because the Veteran had less than 90 continuous days of 
service, presumptive service connection for arthritis and 
psychoses as chronic diseases manifested to a degree of 10 
percent or more within one year from the date of separation 
from service does not apply.  38 C.F.R. § 3.307(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).


III.  Residuals of Injuries to the Left Foot and Left Hip

A.  Factual Background

The Veteran's service treatment records are negative for any 
evidence of a left hip injury and/or a left hip disability.  
The records show that on June 24, 1985, the Veteran stepped 
on a log and sprained his right ankle.  In regard to a left 
foot injury, the records reflect that on June 26, 1987, the 
Veteran was treated for pain in his left foot.  At that time, 
he stated that he had been in a stream when his left foot was 
caught under a large root, and when he tried to pull it out, 
he developed pain across the foot.  The Veteran also gave a 
history of a left foot injury at a civilian job.  He noted 
that a pipe had fallen on his left foot and he was 
subsequently diagnosed with a bruised metatarsal.  According 
to the Veteran, he was on Workman's Compensation for six 
months.  The physical examination of the left foot showed 
that there was slight swelling.  There was pain on palpation 
of the dorsal aspect of the left foot.  Toe motion was 
intact.  The impression was of a contusion of the left foot.  
No marching, running, standing, or jumping was allowed for 48 
hours.  In a January 1991 Medical Board report, it was noted 
that due to low back injuries that the Veteran experienced in 
1987 and 1991, it was the opinion of the Medical Board that 
the Veteran was unfit for retention in the Army Reserve 
National Guard.  He was subsequently discharged in June 1991.       

In May 1991, the Veteran filed claims for entitlement to 
service connection for residuals of a left foot injury and 
residuals of a left hip injury.  

A VA examination was conducted in August 1991.  At that time, 
the Veteran stated that he had injured his left foot and left 
hip during service.  In regard to his left hip, the Veteran 
gave a history of sustaining an injury to his left hip when 
he fell onto a machine gun and injured his left hip and low 
back.  Specifically, he stated that after he fell, he 
developed a contusion on his left hip.  An x-ray was taken of 
the Veteran's left hip which was reported to show intact bony 
structures without evidence of fracture or dislocation.  
There was a small corticated fragment adjacent to the 
superior acetabulum which presumably represented an unfused 
apophysis.  The physical examination of the Veteran's left 
hip showed that pressure palpation over the bursa of the 
greater trochanter of the hip caused discomfort.  Full range 
of motion of the left hip was possible.  There was moderate 
tightening of the hamstring muscle of the left leg.  
Following the physical examination and a review of the 
Veteran's x-rays, the examiner diagnosed the Veteran with 
residual of an injury to the left hip; bursitis (greater 
trochanter bursa) of the left hip.  

In January 1992, the Veteran underwent a VA examination.  At 
that time, he stated that while he was on active duty in 
1987, he sustained an injury to his left foot when he struck 
the foot against a tree trunk.  The Veteran indicated that 
following the injury, he developed chronic left foot pain.  
According to the Veteran, at present, he had pain and 
intermittent swelling of the left foot.  Prolonged standing 
and walking, and running aggravated the left foot pain.  The 
physical examination of the left foot showed that there was 
moderate depression of the longitudinal arch of the left 
foot.  Discomfort was noted on passive manipulation of the 
3rd, 4th, and 5th metatarsophalangeal joints.  Full flexion 
and extension of the toes of the left foot was possible.  
Passive full inversion and eversion of the left ankle caused 
discomfort.  An x-ray was taken of the Veteran's left foot 
and ankle.  The x-ray was reported to be an unremarkable 
study; specifically, it was interpreted as showing no 
radiographic evidence of acute or old injury.  Following the 
physical examination and a review of the Veteran's x-ray, the 
examiner diagnosed the Veteran with residuals of an injury to 
the left foot; tendomuscular strain of the left foot, and 
left ankle strain, aggravated by the above.    

In a private medical statement from C.R.B., D.O., dated in 
August 1992, Dr. B. stated that according to the history 
provided to him by the Veteran, the Veteran had injured his 
left foot while he was in the military from 1985 to 1990.  
The Veteran subsequently injured his left foot at a civilian 
job in 1991.  The 1991 injury aggravated his earlier, in-
service left foot injury.  At present, the Veteran had 
recurrent pain in his left foot.  

In March 1994, the Veteran underwent a VA examination that 
was pertinent to his left foot.  At that time, he stated that 
in 1989, while he was in the service, he was running when his 
left great toe hit a tree.  He indicated that he injured his 
left great toe two to three more times during the remainder 
of his service.  At present, the Veteran reported that he had 
a sharp pain running up and down his left great toe.  
According to the Veteran, approximately four years ago, he 
dropped a pot of hot water over the dorsum of his left foot.  
He noted that he was treated at that time for second degree 
burns.  The neurological examination of the Veteran's left 
foot showed that vibratory and sharp-dull were absent over 
the first metatarsal phalangeal joint (MTPJ) of the left foot 
and distal aspect of the first metatarsal.  All other areas 
of sensation were intact.  There was a negative Tinel's sign 
for the intermediate dorsal cutaneous nerve and the posterior 
tibial nerve of the left foot.  The Veteran was not able to 
stand, squat, supinate, pronate, or rise on the toes and 
heels of his left foot.  He was able to do so on his right 
foot.  The Veteran stated that his left foot was too painful.  
An x-ray of the Veteran's left foot was reported to show a 
residual chip fracture at the distal phalanx of the left 
hallux, with degenerative osteoarthritc changes present and a 
pes planus deformity.  There was no other abnormality noted.  
Following the physical examination and a review of the x-ray, 
the examiner diagnosed the Veteran with pes planus and 
residuals of a chip fracture of the distal phalanx of the 
left hallux.  The examiner also diagnosed the Veteran with 
neuroplexia of a branch of the intermediate dorsal cutaneous 
nerve of the left foot.  According to the examiner, the 
etiology of the Veteran's neuroplexia could not be 
exclusively attributed to the following: the Veteran's 
history of trauma, the Veteran's history of a low back 
condition, and/or possible attempted IV injection of 
recreational drugs.        

In March 1994, the Veteran underwent a VA examination that 
was pertinent to his left hip.  At that time, the examining 
physician stated that in 1990, the Veteran fell and injured 
his back and left hip.  He was treated with bedrest and 
medication.  The Veteran subsequently developed chronic pain 
in his left hip.  Examination of the left hip showed moderate 
tenderness at the lateral aspect of the left hip.  The 
Veteran had painless range of motion of the left hip.  The 
diagnosis was of left trochanteric bursitis.  

A VA examination pertinent to the Veteran's left foot was 
conducted in December 2008.  At that time, the examining 
physician stated that he had reviewed the Veteran's claims 
file.  The examiner indicated that according to the Veteran, 
in approximately 1990 to 1991, he ran into a tree and injured 
his left foot during physical training exercises.  He was 
prescribed pain medication and given a light-duty assignment 
for a short period of time.  The Veteran reported that the 
conservative management helped his left foot condition and he 
returned back to full-duty assignments and was discharged 
from the service in July 1991.  According to the Veteran, he 
continued to experience chronic pain in his left foot.  The 
physical examination of the Veteran's left foot showed mild 
pes planus and mild hallux valgus deformity of the great toe.  
The Veteran experienced mild pain on active and passive range 
of motion of the left foot.  An x-ray of the Veteran's left 
foot was reported to show degenerative joint disease.  The 
diagnoses were mild pes planus and mild left foot strain.  In 
regard to the question of whether the Veteran's currently 
diagnosed left foot strain was related to his service, the 
examiner noted that according to VAMC outpatient treatment 
records, in January 1992, the Veteran had an x-ray taken of 
his left foot which was reported to be normal.  Thus, the 
examiner stated that based on the review of the x-ray finding 
from January 1992, and evaluation of the Veteran's left foot, 
it was his opinion that the Veteran's current left foot 
condition was not due to his military service.     

A VA examination pertinent to the Veteran's left hip was 
conducted in December 2008.  At that time, the examining 
physician stated that he had reviewed the Veteran's claims 
file.  The examiner indicated that according to the Veteran, 
in early 1990, while he was in the service, he fell and 
developed severe pain in his left hip.  The Veteran noted 
that he was prescribed Motrin and given a light-duty 
assignment for two weeks which helped his left hip improve.  
He reported that he returned back to full-duty assignments 
and was discharged from the service in July 1991.  According 
to the Veteran, he continued to experience chronic pain in 
his left hip.  The physical examination showed that the 
Veteran had mild pain on motion of the left hip.  An x-ray of 
the left hip was reported to show degenerative joint disease.  
Following the physical examination and a review of the 
Veteran's x-ray, the examiner diagnosed the Veteran with left 
hip strain.  In regard to the question of whether the 
Veteran's currently diagnosed left hip strain was related to 
his service, the examiner noted that according to VAMC 
outpatient treatment records, in August 1991, the Veteran had 
an x-ray taken of his left hip which was reported to be 
normal.  Thus, the examiner stated that based on the review 
of the x-ray finding from August 1991, and evaluation of the 
Veteran's left hip, it was his opinion that the Veteran's 
current left hip condition was not due to his military 
service.     

B.  Analysis

Residuals of an Injury to the Left Foot

Following a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for the residuals of an 
injury to the left foot.  In this regard, the Board 
recognizes that according to the Veteran's service treatment 
records, on June 26, 1987, he was treated for pain in his 
left foot.  Although the Veteran was not serving on active 
duty or ACDUTRA on the day of June 26, 1987, he referred to a 
left foot injury that apparently occurred during a recent 
period of ACDUTRA, from May 23 to June 6, 1987.  While the 
Veteran was on ACDUTRA, he had developed pain in his left 
foot after it was caught under a root and he pulled it out.  
The impression was of a contusion of the left foot.  The 
remaining service treatment records, however, are negative 
for any complaints or findings of a left foot condition, to 
include any residuals of the left foot contusion.  In June 
1991, the Veteran was medically discharged for his low back 
disability.  The service treatment records show that the 
Veteran was evaluated and treated numerous times for his back 
disability, which is service-connected and is not at issue 
here; he did not complain about his left foot on any of these 
occasions.  Thus, it is apparent from these records that any 
residuals of the June 1987 left foot injury were acute and 
transitory and resolved; they did not result in the onset of 
a chronic foot disability.  38 C.F.R. § 3.303.  It is 
pertinent to note that the only in-service foot injury was a 
contusion, which is defined as a bruise or an injury of a 
part without a break in the skin.  See Dorland's Illustrated 
Medical Dictionary 302 (27th ed. 1988).     

In the January 1992 VA examination report, the examiner 
stated that according to the Veteran, while he was on active 
duty in 1987, he injured his left foot and subsequently 
developed chronic pain in the foot.  The examiner diagnosed 
the Veteran with residuals of an injury to the left foot, 
specifically a tendomuscular strain.  The Board is cognizant 
of the fact that the Court has held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  However, in this case, there 
is no indication that the January 1992 VA examiner reviewed 
the Veteran's service treatment records.  For example, the 
examiner does not refer to the actual diagnosis that was 
provided at the time of the June 1987 left foot injury, which 
was minor soft tissue trauma or a contusion of the left foot.  
The examiner also does not discuss the fact that the 
remaining service treatment records are negative for any 
complaints or findings of a left foot condition, despite the 
fact that the Veteran was evaluated on numerous occasions.  
The Board further notes that the examiner does not address 
the fact that after the Veteran injured his left foot in June 
1987, there is no evidence of a left foot disorder until the 
January 1992 VA examination, over four years after the in-
service left foot injury.  Negative evidence can be 
considered in weighing the evidence.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002).  Moreover, the examiner did 
not refer to the X-ray taken at the time of the January 1992 
VA examination, which was normal with no evidence of an acute 
or old injury.  To the extent that the January 1992 VA 
examination report can be considered as evidence in support 
of the alleged nexus, its weight is considerably weakened by 
such factors.  

The Board also recognizes the private medical statement from 
Dr. C.R.B., dated in August 1992, in which Dr. B. stated that 
based on the history provide to him by the Veteran, the 
Veteran injured his left foot during service and subsequently 
developed chronic pain in the foot.  Although Dr. B. noted 
that the Veteran currently had pain in his left foot, he did 
not diagnose an underlying disability.  A symptom, such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, as with the January 1992 examination report noted 
above, the clinician did not address the relatively minor 
nature of the in-service foot injury and the complete absence 
of any subsequent relevant abnormal findings over the next 
four years during a time when the Veteran was evaluated on 
numerous occasions.  

A March 1994 VA examination resulted in diagnoses of pes 
planus and residuals of a chip fracture of the distal phalanx 
of the left hallux.  However, the examiner did not link 
either left foot disorder to any incident of active service, 
ACDUTRA or INACDUTRA, to include the June 1987 left foot 
injury that occurred while he was on ACDUTRA.  The examiner 
also diagnosed neuroplexia of a branch of the intermediate 
dorsal cutaneous nerve of the left foot and it was observed 
that the etiology of this particular disorder could not be 
exclusively attributed to the Veteran's history of trauma, 
his history of a low back condition, or to possible attempted 
IV injection of recreational drugs.  Such opinion is 
essentially speculative in nature with regard to a nexus 
between the actual in-service injury left foot injury and a 
diagnosis made many years afterward.      

By contrast, the Board affords more evidentry weight to the 
opinion provided by the examiner from the Veteran's December 
2008 VA examination.  In the December 2008 VA examination 
report, the examiner specifically stated that he had reviewed 
the Veteran's claims file.  Following the physical 
examination of the Veteran's left foot, the examiner 
diagnosed mild pes planus and mild left foot strain.  The 
examiner also noted that x-rays of the Veteran's left foot 
showed degenerative joint disease.  However, the examiner did 
not link the Veteran's pes planus of the left foot, left foot 
strain, or degenerative joint disease of the left foot, to 
any incident of active service, ACDUTRA or INACDUTRA, to 
include the June 1987 left foot injury that occurred while he 
was on ACDUTRA.  Specifically, the examiner noted that 
according to VAMC outpatient treatment records, x-rays taken 
in January 1992 of the Veteran's left foot were reported to 
be normal.  Thus, given the normal x-ray findings in January 
1992, the examiner opined that the Veteran's current left 
foot condition was not due to his military service.  The 
Board finds that this opinion is not speculative in nature, 
is based upon a review of the relevant evidence in the claims 
file and a thorough examination, and is supported by a 
rationale.  

The Board has considered the Veteran's contention that he 
currently has a left foot disorder that is related to his 
period of active service, specifically to his June 1987 left 
foot injury that occurred while he was on ACDUTRA.  The 
Veteran is competent as a layperson to report that on which 
he has personal knowledge, which would include the in-service 
injury and his subsequent pain in his left foot.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu, 2 Vet. App. at 492.  There is no evidence 
of record indicating that the Veteran has specialized medical 
training so as to be competent to render a medical opinion. 
Therefore, his opinion that he currently has a left foot 
disorder that is related to his period of active service, 
specifically to his June 1987 left foot injury that occurred 
while he was on ACDUTRA, is not competent evidence.

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding of a nexus between any 
current left foot disorder, to include pes planus of the left 
foot, residuals of a chip fracture of the distal phalanx of 
the left hallux, neuroplexia of the intermediate dorsal 
cutaneous nerve of the left foot, degenerative joint disease 
of the left foot, and left foot strain, and any incident of 
active service, ACDUTRA or INACDUTRA, to include the June 
1987 left foot injury that occurred while he was on ACDUTRA.  
Accordingly, service connection for the residuals of an 
injury to the left foot is denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Residuals of an Injury to the Left Hip

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for the residuals of 
an injury to the left hip.  

In this case, the Veteran contends that while he was on a 
period of ACDUTRA, he fell and hit his low back and left hip.  
The Veteran reports that following the injury, he developed 
chronic pain in his left hip.  He maintains that at present, 
he currently has residuals of his in-service left hip injury.  

The Veteran's service treatment records are negative for any 
evidence of a left hip injury or disability.  Although the 
records show that the Veteran injured his low back in 1987 
and 1991, there is no evidence showing that he also injured 
his left hip at the time of the aforementioned low back 
injuries.  As noted above, he was seen on numerous times for 
a back disability-for which he was eventually medically 
discharged and subsequently service connected-but, as with 
the left foot during this time frame, there is no indication 
of a left hip injury or disability.

In August 1991, approximately two months after the Veteran's 
discharge from the National Guard, the Veteran underwent a VA 
examination.  At that time, the examiner stated that the 
Veteran gave a history of sustaining an injury to his left 
hip when he fell onto a machine gun and injured his left hip 
and low back.  The physical examination showed palpation over 
the bursa of the greater trochanter of the hip caused 
discomfort.  The examiner diagnosed the Veteran with 
residuals of an injury to the hip: bursitis (greater 
trochanter bursa) of the left hip.  Even without pertinent 
abnormal findings recorded during service, such evidence does 
lend some support to the claim given its proximity to 
service.  The Board also notes, however, that the examiner 
from the August 1991 VA examination did not discuss an X-ray 
examination performed at that time, which showed a normal 
left hip.        

In the March 1994 VA examination report, the examiner 
diagnosed the Veteran with left trochanteric bursitis.  
However, the examiner did not link the Veteran's left hip 
bursitis to any incident of active service, ACDUTRA or 
INACDUTRA, to include trauma.  

By contrast, the Board affords more evidentry weight to the 
opinion provided by the examiner from the Veteran's December 
2008 VA examination.  In the December 2008 VA examination 
report, the examiner specifically stated that he had reviewed 
the Veteran's claims file.  Following the physical 
examination of the Veteran's left hip, the examiner diagnosed 
the Veteran with left hip strain.  The examiner also noted 
that x-rays of the Veteran's left hip was reported to show 
degenerative joint disease.  However, the examiner did not 
link the Veteran's left hip strain or degenerative joint 
disease of the left hip to any incident of active service, 
ACDUTRA or INACDUTRA.  Specifically, the examiner noted that 
according to VAMC outpatient treatment records, x-rays taken 
in August 1991 of the Veteran's left hip were reported to be 
normal.  Thus, given the normal x-ray findings in August 
1991, the examiner opined that the Veteran's current left hip 
condition was not due to his military service.  The Board 
finds that this opinion is not speculative in nature, is 
based upon a review of the relevant evidence in the claims 
file and a thorough examination, and is supported by a 
rationale.  

The Board has considered the Veteran's contention that he 
currently has a left hip disability that is related to his 
period of active service, specifically to his claimed in-
service left hip injury.  The Veteran is competent as a 
layperson to report that on which he has personal knowledge, 
which would include the claimed in-service injury and his 
subsequent pain in his left hip.  See Layno, 6 Vet. App. at 
465, 470.  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu, 2 Vet. App. 
at 492.  There is no evidence of record indicating that the 
Veteran has specialized medical training so as to be 
competent to render a medical opinion.  Therefore, his 
opinion that he currently has a left hip disability that is 
related to his period of active service, specifically to his 
claimed in-service left hip injury, is not competent 
evidence.

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding of a nexus between any 
current left hip disability, to include bursitis of the left 
hip, degenerative joint disease of the left hip, and left hip 
strain, and any incident of active service, ACDUTRA or 
INACDUTRA, to include trauma.  Accordingly, service 
connection for the residuals of an injury to the left hip is 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49.


IV.  Psychiatric Disorder

A.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disorder, to include 
an anxiety disorder, psychoses, and/or paranoid 
schizophrenia.  The Veteran was medically discharged in June 
1991 for a low back disability.  

In a private medical statement from Dr. C.P.B., dated in 
August 1992, Dr. B. stated that the Veteran had been 
constantly nervous and unable to fully adapt to society since 
his discharge from the armed services in June 1991.  
According to Dr. B., the Veteran sedated himself with valium.     

In a private medical treatment record, dated in October 1992, 
an examining physician noted that according to the Veteran, 
he had been receiving treatment for an anxiety reaction for 
the past three years.  The Veteran was diagnosed with a 
general anxiety disorder.  

In the Veteran's November 1992 substantive appeal, he raised 
the claim of entitlement to service connection for a nervous 
disorder.  Specifically, he stated that during service, he 
was exposed to a hand grenade that went off close to where he 
was standing.  The Veteran indicated that following the 
explosion, he became very nervous.     

A VA hospitalization report shows that the Veteran was 
hospitalized for five days in March 1993.  Upon admission, 
the Veteran stated that he heard voices and had auditory 
hallucinations.  He indicated that he had a substance abuse 
problem that was notable for valium abuse for the past six 
years.  The Veteran also described a past history of alcohol 
abuse and marijuana abuse while he was in the service.  After 
six days in the hospital, the Veteran was discharged against 
medical advice.  Upon his release from the hospital, he was 
diagnosed with organic psychoses and rule out organic 
personality syndrome.  

In February 1994, a hearing was conducted at the RO.  At that 
time, the Veteran stated that he had been aware that he had a 
nervous condition, diagnosed as paranoid schizophrenic 
disorder, since 1987.  The Veteran reported that in 1987, a 
hand grenade blew up close to where he was standing and he 
subsequently became very nervous and could not stop shaking.  
According to the Veteran, ever since the hand grenade 
explosion, his "nerves" had been "shattered."          

A VA psychiatric examination was conducted in March 1994.  At 
that time, the Veteran stated that since the in-service hand 
grenade event when a hand grenade exploded close to where he 
was standing, he had been unable to sleep well and he started 
hearing voices.  According to the Veteran, in approximately 
1988, he started hearing "things moving," and by the time 
he was discharged in 1991, he was hearing voices.  The 
examiner noted that two years ago, the Veteran was diagnosed 
with paranoid schizophrenia.  The Veteran indicated that 
since his discharge, he had been employed at nine jobs, none 
of which he stayed longer than two weeks.  Following the 
mental status evaluation, the examiner stated that his 
assessment was that the Veteran suffered from paranoid 
schizophrenia, with relative sparing of affective 
expressiveness.  According to the examiner, the Veteran also 
had a history of alcohol, marijuana, and other substance 
abuse.    

VA Medical Center inpatient treatment records show that 
beginning in September 1994, the Veteran was hospitalized on 
numerous occasions for substance abuse and psychiatric 
problems.  The records show that upon the Veteran's first 
hospitalization, from September to December 1994, he was 
admitted for alcohol and drug dependence rehabilitation.  The 
Veteran was homeless and unemployed, and had been abusing 
drugs for the past four years.  In addition to his substance 
abuse problems, it was reported that the Veteran had been 
previously hospitalized for psychiatric problems which 
involved the diagnosis of schizophrenia.  Upon his discharge, 
he was diagnosed with cocaine dependence and schizophrenia 
paranoid type.  The Veteran was hospitalized again in April 
1995 for five days.  At that time, he was diagnosed with 
paranoid schizophrenia, possible organic psychosis, drug 
dependence, drug abuse, alcohol abuse, and a personality 
disorder, not otherwise specified.  In November 1995, the 
Veteran was hospitalized for 13 days and was diagnosed with 
chronic paranoid schizophrenia, acute exacerbation secondary 
to medication noncompliance, and polysubstance abuse.  He 
continued to be intermittently hospitalized throughout 1996, 
and he was hospitalized for three days in February 1997 for 
cocaine abuse.  In May 2000, the Veteran was hospitalized for 
three days.  Upon admission, he stated that he was suicidal.  
After his suicidal ideations subsided, he was released and 
diagnosed with psychosis, not otherwise specified, and a 
history of cocaine abuse.      

In December 2008, the Veteran underwent a VA psychiatric 
examination.  At that time, the examiner stated that he had 
reviewed the Veteran's claims file.  The Veteran indicated 
that while he was in the National Guard, he started to 
experience auditory hallucinations.  According to the 
Veteran, at present, he had auditory and visual 
hallucinations approximately three times a day.  Following 
the mental status evaluation, the examiner diagnosed the 
Veteran with schizophrenia, paranoid type.  In regard to the 
etiology of the Veteran's schizophrenia, the examiner 
reported that it was unclear as to whether the Veteran's 
schizophrenia was related to his service, as perusal of his 
medical record showed that the Veteran had previously stated 
to medical providers that he was "born schizophrenic," and 
that he had been hearing voices "all of [his] life."  
Therefore, the examiner noted that it was not clear that the 
Veteran's schizophrenia developed while he was in the 
service.  In addition, the examiner stated that the Veteran 
had a long history of substance abuse and his past medical 
providers had questioned whether the Veteran actually heard 
voices outside the context of cocaine use.  Thus, although 
the Veteran's schizophrenia caused him impairments in 
occupational and social functioning, the examiner indicated 
that he was unable to state with any degree of certainty that 
the Veteran's schizophrenia was connected to his National 
Guard service.  The examiner noted that he was unable to 
determine without speculation the time of onset of the 
Veteran's psychiatric illness.     

B.  Analysis

In this case, the Veteran contends that he suffers from a 
psychiatric disorder, to include an anxiety disorder, 
psychoses, and/or paranoid schizophrenia, as a result of 
active service.  He maintains that while he was in active 
service, a hand grenade blew up close to where he was 
standing and he subsequently became nervous and anxious.  
According to the Veteran, as a result of his nervousness and 
anxiety, he developed a psychiatric disorder.  For the 
reasons explained below, the Board disagrees and finds that 
the preponderance of the evidence is against the Veteran's 
claim.

Initially, in regard to the Veteran's diagnosed personality 
disorder, the Board notes that a personality disorder is not 
an injury or disease that is cognizable within the meaning of 
VA legislation or for VA compensation purposes.  38 C.F.R. §§ 
3.303, 4.127 (2008).  Thus, a personality disorder is not a 
disability warranting service connection under VA applicable 
law.  38 C.F.R. § 3.303(c).  

The Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disorder, to include 
an anxiety disorder, psychoses, and/or paranoid 
schizophrenia.  There is no notation of any incident 
involving a hand grenade explosion.  

The first medical evidence of record of a diagnosis of a 
psychiatric disorder is in October 1992, over one year after 
the Veteran's discharge from the National Guard.  In a 
private medical treatment record, dated in October 1992, a 
physician diagnosed the Veteran with a general anxiety 
disorder.  However, the examiner did not link the diagnosed 
anxiety disorder to any incident of active service, ACDUTRA 
or INACDUTRA.  

In a private medical statement from Dr. C.P.B., dated in 
August 1992, Dr. B. stated that the Veteran had been 
constantly nervous and unable to fully adapt to society since 
his discharge from the armed services in June 1991.  However, 
Dr. B. did not address the fact that the Veteran's service 
treatment records are negative for any complaints or findings 
of a psychiatric disorder, to include an anxiety disorder.  
The clinician did not link a current diagnosis to a 
particular in-service finding in the service treatment 
records or a verified in-service event.   

Beginning in March 1993, the record reflects that the Veteran 
was hospitalized on numerous occasions for variously 
diagnosed psychiatric disorders, to include paranoid 
schizophrenia and substance abuse problems.  The Board is 
precluded by law to award compensation resulting from a 
primary substance abuse disorder.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.301(d).  There is no opinion in any of the 
hospitalization summaries linking a psychiatric disorder to 
any incident of the active service, ACDUTRA or INACDUTRA.  In 
addition, in the Marcy 1994 VA examination, although the 
examiner diagnosed the Veteran with paranoid schizophrenia, 
the examiner did not relate the Veteran's diagnosed 
psychiatric disorder to any incident of the Veteran's active 
service, ACDUTRA or INACDUTRA.   

A December 2008 VA psychiatric examination also resulted in a 
diagnosis of paranoid schizophrenia.  With respect to an 
etiology or the claimed causal relationship, the examiner 
stated that it was unclear as to whether the Veteran's 
schizophrenia was related to his service.  The examiner 
referred to the Veteran's previous comments that he had been 
experiencing schizophrenia "all of his life".  Regarding 
whether the Veteran's schizophrenia pre-existed his service, 
there is no medical evidence of record which shows that the 
Veteran had schizophrenia prior to his entry into the 
National Guard, and he is presumed to have been in sound 
condition at entry, at least with respect to any psychiatric 
disorder.  See 38 C.F.R. § 3.304(b).  Regardless, the 
examiner also stated that the etiology of the Veteran's 
schizophrenia was unclear due to his long history of 
substance abuse.  Thus, the examiner noted that he was unable 
to determine without resorting to speculation the time of 
onset of the Veteran's psychiatric illness.  In this regard, 
the Board observes that as previously stated, a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).

In view of the foregoing, the Board finds that the absence of 
any relevant abnormal findings recorded during service, 
despite being seen on numerous occasions for other maladies, 
weighs against the claim.  Several clinicians, noting 
substance abuse or suggesting long term schizophrenia, have 
failed to link a post-service psychiatric disorder to 
service.  The only opinion that suggests such a link-the 
August 1992 medical statement-did not take into consideration 
the negative service treatment records.  That examiner did 
not establish a nexus between a diagnosis of an acquired 
psychiatric disorder and any verified incident of service.

The Board has considered the Veteran's statements to the 
effect that he has a psychiatric disorder, to include an 
anxiety disorder, psychoses, and/or paranoid schizophrenia, 
which is related to his active service and periods of 
ACDUTRA.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno, 6 Vet. App. at 465 (1994); 
see also Falzone, 8 Vet. App. at 398, 405.  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu, 
supra.  The evidence does not show that the Veteran possesses 
medical expertise, nor is it contended otherwise.  Therefore, 
his opinion that he has a psychiatric disorder, to include an 
anxiety disorder, psychoses, and/or paranoid schizophrenia, 
which is related to his active service, is not competent 
evidence.

For the foregoing reasons, the board finds that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include an 
anxiety disorder, psychoses, and/or paranoid schizophrenia.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert, 1 Vet. App. at 49, 56. 


ORDER

Entitlement to service connection for the residuals of an 
injury to the left foot is denied.  

Entitlement to service connection for the residuals of an 
injury to the left hip is denied.  

Entitlement to service connection for a psychiatric disorder, 
to include to include an anxiety disorder, psychoses, and 
paranoid schizophrenia, is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


